DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/18/2020 and
1/19/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statements are being considered by the
examiner.

Claim Objections
Claims 1, 3, 8-12, 16, and 21-23 are objected to because of the following informalities:  
Regarding claim 1, the limitation “radiations” stated in lines 4 and 10 and should be replaced with “radiation”. 
Regarding claim 3, the limitation “radiations” stated in line 2 should be replaced with “radiation”.  
Regarding claims 8-10, the limitation “radiations” stated in line 1 should be replaced with “radiation”.  
Regarding claim 11, the limitation “sensor arranged” stated in line 2 should be replaced with “sensor is arranged”.  
Regarding claim 16, the limitation “radiations” stated in line 8 should be replaced with “radiation”.  
Regarding claim 12, the limitation “1hour” is stated in line 3 and should be replaced with “1 hour”. 
Regarding claims 21-23, the limitation “radiations” stated in line 1 should be replaced with “radiation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites the limitation "said outlines of a patient" in in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the claim recites the limitation "said radiation sensor axis" in in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 15 and 17-29 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wendler et al. (U.S. Pub. No. 20130168570) hereinafter Wendler, in view of Neustadter et al. (U.S. Pub. No. 20090127459) hereinafter Neustadter, in further view of Windt (U.S. Pub. No. 20090190722) hereinafter Windt.   
Regarding claim 1, primary reference Wendler teaches:
An apparatus for visualizing a movable radiation source (abstract; [0001]), the apparatus comprising: 
a radiation position sensor arranged for generating a position, with respect to a sensor axis, of a radiation source emitting radiations in front of said radiation position sensor ([0021]; figure 1, nuclear image acquisition module 30 detects radiation source emitting radiation and detects a position of the radiation source within the nuclear field of view. [0022], The device includes a center 32 that forms the sensor axis point on the radiation position sensor. The collimator openings define the field of view in relation toward the center 32 so that the detector 40 of the radiation acquisition module detects the radiation. With this image being a “spatially resolved nuclear image with perspective center 32”, it relates the spatial positions of the detected radiation with respect to the center 32 of the detector, which corresponds to the sensor axis. As shown in figure 1, the radiation position sensor of nuclear acquisition module 30 sensor axis would extend outward from the center 32 running through the center of the collimator 50 and toward the mirror 82; [0024]-[0025]; [0026], spatially resolved perspective nuclear image with perspective center 32 forms the position of detected radiation from a radiation source with respect to a sensor axis defined by the perspective center 32; [0027]; [0041]-[0043]; [0049]-[0052]); 
a camera having a camera axis distinct from the sensor axis ([0021], reference image acquisition module 60 that includes image sensor 70 is considered to be the camera, with an axis that is distinct from the sensor axis of the radiation position sensor as shown in figure 1; [0023] teaches to the optical imaging system that includes the camera with a camera axis; [0024]; [0027]; [0031], CCD camera; [0037]-[0043]; [0049]-[0052]); 
a light diverter arranged in front of said radiation position sensor for diverting toward the camera, light originally emitted in front of said radiation position sensor toward the radiation position sensor, the light diverter being arranged to not change the direction of radiations emitted in front of said radiation position sensor ([0021], mirror 82 that reflects optical radiation but is transparent for nuclear radiation forms a light diverter as shown in figure 1 that directs light toward the camera while enabling radiation to travel to the radiation sensor; [0023], mirror 82; [0024]; [0028]-[0029]; [0032]-[0033], mirror 82; [0042]); and 
a composite image generator arranged for adding to a camera image captured by the camera a radiation source marker at a position derived from said position and automatically scaled to the camera image size ([0024], the spatial assignment of the nuclear field of view and the reference field of view are selected to be the same which enables an automatic scaling of the camera image size and the radiation source image that includes positions of the detected emitted radiation in the regions that are detected by the nuclear imaging detector; [0026]; [0027], image area and the nuclear partial field of view 37 are arranged to be corresponding; [0028]-[0029]; [0037]-[0043], describes the assignment and calibrating between the images of the optical image and the nuclear radiation image. This includes the “markers 3” which are considered to be a radiation source marker as they are radioactive markers that can be detected in the nuclear image. This includes the image coordinates of the markers 3, that emit both radiation and optical signal as disclosed in [0040]. As in [0041], the two images of the optical image and the nuclear radiation image are merged with the marker positions of the radiation point markers overlapping and positioned in the image, which is considered to be adding to the camera image the radiation source marker position; [0045]; [0049]-[0052])
Primary reference Wendler fails to teach:
a radiation angular position sensor arranged for generating an angular position,  
However, the analogous art of Neustadter of a radiation source tracking system (abstract) teaches:
a radiation angular position sensor arranged for generating an angular position, ([0023], the position of the point source within the body ([0021]) is determined with a sensor which has angular sensitivity based on the effective angle of incidence of the radiation from the source; [0029]-[0031], further describe the angular positioning with respect to a sensor; [0034]; [0035], the sensor is designed to provide a useful angle dependent signal over a range of angles; [0037], X and Y angular position indication using the sensor; [0040]; [0133]-[0134], detecting an angular offset of the object (radiation source) from the sensor; [0167], angular detection; )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler to include the radiation angular position sensor arranged for generating an angular position as taught by Neustadter because using an angular position sensor that provides greater sensitivity in effective angle of incidence leads to greater efficiency of the position determination in terms of speed and accuracy (Neustadter, [0023]). 
Primary reference Wendler further fails to teach:
automatically scaled to the camera image resolution
However, the analogous art of Windt of an x-ray optical alignment system for x-ray imaging devices (abstract) teaches:
automatically scaled to the camera image resolution ([0036], the digital system and the x-ray beam are both aligned to resolutions of 25 microns and with the alignment grid structures, teaches to the aperture system of the composite image generator of the combined Wendler and Neustadter invention above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler and Neustadter to include the automatic scaling to the camera image resolution of the optical image and x-ray image scanners as taught by Windt because it enables relative accuracy and co-alignment of each system to be precise at the small scales required for accurate diagnostics of imaged tissue structures (Windt, [0005]-[0008]). 
Regarding claim 3, the combined references of Wendler, Neustadter and Windt teach all of the limitations of claim 1. Primary reference Wendler further teaches:
wherein said light diverter comprises a mirror arranged for reflecting light and letting radiations pass through ([0021], mirror 82 that reflects optical radiation but is transparent for nuclear radiation forms a light diverter as shown in figure 1 that directs light toward the camera while enabling radiation to travel to the radiation sensor; [0023], mirror 82; [0024]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in further view of Windt as applied to claim 1 above, and further in view of Frangioni et al. (U.S. Pub. No. 20060108509) hereinafter Frangioni, in further view of Mihailescu et al. (U.S. Pat. No. 10617401) hereinafter Mihailescu.   
Regarding claim 2, the combined references of Wendler, Neustadter and Windt teach all of the limitations of claim 1. Primary reference Wendler further fails to teach:
a radiation mask with a coded aperture being arranged in a plane normal to said radiation sensor axis in front of said radiation sensor
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
a radiation mask with a coded aperture being arranged in a plane normal to said radiation sensor axis in front of said radiation sensor ([0092]-[0101], teaches to coded aperture masks of the Frangioni reference; [0019], coded aperture array; [0103]-[0143] teaches to the algorithm of the image reconstruction and the coded masks for the composite image generation process, which includes the coded aperture in configuration normal to the sensor axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter and Windt to include the radiation mask with a coded aperture being arranged in a plane normal to said radiation sensor axis in front of said radiation sensor as taught by Frangioni because the radio-opaque mask includes a series of apertures that form an image on the detector that enables an image indicative of the presence and distribution of a radionuclide to be determined (Frangioni, [0051]). In combination with the non-aperture portions of the mask, this enables obstruction or attenuation of the radiation to form images on the detector of each radioactive point within an imaged object (Frangioni, [0080]). 
Primary reference Wendler further fails to teach:
wherein said radiation angular position sensor comprises a pixelated radiation sensor having said radiation sensor axis,
However, the analogous art of Mihailescu of a radiation detection system for registration with tracking camera arrays (abstract) teaches:
wherein said radiation angular position sensor comprises a pixelated radiation sensor having said radiation sensor axis, (col 9, lines 1-51, “pixelated electrodes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Windt, and Frangioni to include the pixelated radiation sensor as taught by Mihailescu because it forms a simple substitution of one form of radiation sensor for another to obtain predictable results of useful position sensitive detectors of radiation within the art of medical imaging (Mihailescu, col 9, lines 1-51). 
Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in further view of Windt as applied to claim 1 above, and further in view of Frangioni. 
Regarding claim 6, the combined references of Wendler, Neustadter and Windt teach all of the limitations of claim 1. Primary reference Wendler further fails to teach:
wherein said light is comprised in the wavelength range of 300 nm to 1 mm
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
wherein said light is comprised in the wavelength range of 300 nm to 1 mm ( [0065], light wavelengths are within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter and Windt to include the light in a wavelength of near-infrared ranges as taught by Frangioni because it enables for excitation of tissues of fluorescing structures within the imaged regions for additional contrast and better diagnostics (Frangioni, [0065]). 
Regarding claim 7, Frangioni further teaches:
wherein said light is comprised in the wavelength range of 380 nm to 750 nm (Frangioni, [0065], light wavelengths are within the claimed range).
Regarding claim 12, the combined references of Wendler, Neustadter and Windt teach all of the limitations of claim 1. Primary reference Wendler further fails to teach:
wherein said radiation sensor, said camera and said composite image generator are arranged to generate a new composite image with a period comprised between 1 millisecond and 1 hour
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
wherein said radiation sensor, said camera and said composite image generator are arranged to generate a new composite image with a period comprised between 1 millisecond and 1 hour ([0109]; [0130], [0155]; [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter and Windt to include the composite imaging generation of less than 1 hour as taught by Frangioni because speedy processing leads to faster results for a physician and leads to increased efficiency throughout the workflow of patient diagnostics and treatment. This faster processing time provides more opportunity for the system to see more patients and increase throughput (Frangioni, [0157]). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in further view of Windt as applied to claim 1 above, and further in view of Tersigni (U.S. Pub. No. 20130195979) hereinafter Tersigni. 
Regarding claim 8, the combined references of Wendler, Neustadter and Windt teach all of the limitations of claim 1. Primary reference Wendler further fails to teach:
wherein said radiations are comprised in the wavelength range of 0.01 to 10 nanometers
However, the analogous art of Tersigni of a radiation energy treatment system for targeting to regions of diseased tissue (abstract) teaches:
wherein said radiations are comprised in the wavelength range of 0.01 to 10 nanometers ([0065]; [0088]; are within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter and Windt to include the radiations with wavelengths within the claimed range as taught by Tersigni because a suitable X-ray for treatment is any electromagnetic radiation that is sufficient to pierce the human body; preferable X-rays are those with wavelengths less than 10 nanometers, more preferably those with wavelengths between 10.0 and 0.001 nanometers (Tersigni, [0088]). 
Regarding claim 9, the combined references of Wendler, Neustadter, Windt and Tersigni teach all of the limitations of claim 8. Primary reference Wendler further fails to teach:
wherein said radiations are comprised in the wavelength range of 0.01 to 1 nanometers
However, the analogous art of Tersigni of a radiation energy treatment system for targeting to regions of diseased tissue (abstract) teaches:
wherein said radiations are comprised in the wavelength range of 0.01 to 1 nanometers ([0065]; [0088]; are within the claimed range).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Windt, in further view of Tersigni as applied to claim 8 above, and further in view of Frangioni. 
Regarding claim 10, the combined references of Wendler, Neustadter, Windt and Tersigni teach all of the limitations of claim 8. Primary reference Wendler further fails to teach:
wherein said radiations have energies comprised in the range of 100 eV to 1 MeV
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
wherein said radiations have energies comprised in the range of 100 eV to 1 MeV ([0016]; [0020]; are within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Windt and Tersigni to include the radiation detection within the energy ranges as taught by Frangioni because it forms an energy level that is effective as radionuclide treatment and enables visualization of the localization process for treatment (Frangioni, [0016]; [0020]). This improves the treatment process leading to better clinical outcomes. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in further view of Windt as applied to claim 1 above, and further in view of Belley et al. (U.S. Pub. No. 20170304652) hereinafter Belley, in further view of Frangioni. 
Regarding claim 11, the combined references of Wendler, Neustadter, Windt teach all of the limitations of claim 1. Primary reference Wendler further fails to teach: 
wherein said radiation position sensor arranged for generating said position for a radiation source having an intensity comprised between 1 microCuries and 100 Curies, 
However, the analogous art of Belley of a radiation source location and dwell time measurement system (abstract) teaches:
wherein said radiation position sensor arranged for generating said position for a radiation source having an intensity comprised between 1 microCuries and 100 Curies ([0109], the radiation intensity is within the claimed range), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, and Windt to include the radiation intensity value as taught by Belley because it enables a sufficient dose of ionizing radiation to a treatment in brachytherapy procedures to treat the target tissue and lead to improved clinical outcomes for a patient (Belley, [0109]). 
Primary reference Wendler further fails to teach: 
located in a range of 0.5 to 100 meters from said sensor
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
located in a range of 0.5 to 100 meters from said sensor ([0081] and [0089] provides distances between components of the sensor and the patient that are greater than 0.5 m (50 cm) and less than 100 meters which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Windt and Belley to include the distancing as taught by Frangioni because it provides space between a detector and the patient to allow for other surgical tool and instruments to be present in the surgical environment. Configuring the detectors to be operable at distances greater than 0.5 m therefore leads to improved ergonomics and efficiency in the limited surgical space. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in further view of Windt as applied to claim 1 above, and further in view of Amthor et al. (U.S. Pub. No. 20140303423) hereinafter Amthor. 
Regarding claim 13, the combined references of Wendler, in view of Neustadter, in further view of Windt teach all of the limitations of the apparatus of claim 1, arranged for visualizing said radiation source positioned as a point source in a catheter. The combined references further fail to teach to: 
A brachytherapy system comprising: 
a catheter having a lumen between a distal end and a proximal end; 
a radiation source capable of passing through said lumen; 
a shield enclosure arranged for receiving the radiation source, the proximal end of the catheter being coupled to the shield enclosure; 
a radiation source actuator arranged for moving the radiation source out of the shield enclosure into said lumen toward the distal end of the catheter
However, the analogous art of Amthor of a brachytherapy system for point source deployment of therapy radiation treatment to a patient (abstract) teaches:
A brachytherapy system (abstract) comprising: 
a catheter having a lumen between a distal end and a proximal end ([0021]-[0038], provide summary of catheter with a radiation source; [0068]-[0072], catheters 222); 
a radiation source capable of passing through said lumen ([0021]-[0038], provide summary of catheter with a radiation source; [0073]; [0085]; [0123]-[0128]; [0166]-[0176]); 
a shield enclosure arranged for receiving the radiation source, the proximal end of the catheter being coupled to the shield enclosure ([0171], shield material 1506; [0175]; [0177]; [0181]; [0288]); 
a radiation source actuator arranged for moving the radiation source out of the shield enclosure into said lumen toward the distal end of the catheter ([0024]; [0036]; [0078]; [0241]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, and Windt to include the brachytherapy treatment system as taught by Amthor because high dose rate brachytherapy is a promising method for treating differing types of tumors and enables minimally invasive insertion of the radiation directly into one or several tumors as a point source (Amthor, [0002]). By using the treatment with the combined invention, this enables more accurate placement of the radiation seeds in the tumor region. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Windt, in further view of Amthor as applied to claim 13 above, and further in view of Williams (U.S. Pat. No. 6196963) hereinafter Williams. 
Regarding claim 14, the combined references of Wendler, Neustadter, Windt and Amthor teach all of the limitations of claim 13. Primary reference Wendler further fails to teach:
comprising a processor arranged to issue an alarm signal if the radiation source is outside the shield enclosure and does not move despite the radiation source actuator being actuated; or if the radiation source remains more than a predetermined time outside the shield enclosure and outside of said outlines of a patient
However, the analogous art of Williams of a brachytherapy treatment assembly (abstract) teaches:
comprising a processor arranged to issue an alarm signal if the radiation source remains more than a predetermined time outside the shield enclosure and outside of said outlines of a patient (col 18, lines 36-57, the alarm indicates the position of the radiation source with respect to the housing (shielded assembly) which is outside of the patient. Furthermore, the notification monitoring is also based on the time by which the radiation source is used and when it is removed from the shielded assembly; see also col 18, lines 15-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Windt and Amthor to include the alarm signal for notifying whether the radiation source remains more than a predetermined time outside the shield and patient as taught by Williams because additional radiation to either the patient or a user can damage surrounding healthy tissues and using the shielding protects the source from irradiating other regions of the tissue (Williams, col 18, lines 15-24). By using an alarm notification, a user can be reminded and guided to safely use the radiation source (Williams, col 18, lines 44-57). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Windt, in view of Amthor, in further view of Williams as applied to claim 14 above, and further in view of Frangioni. 
Regarding claim 15, the combined references of Wendler, Neustadter, Windt Amthor and Williams teach all of the limitations of claim 14. Primary reference Wendler further fails to teach:
wherein the camera is arranged for detecting infrared light
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
wherein the camera is arranged for detecting infrared light ([0007], infrared wavelength ranges; [0015], infrared wavelength ranges; see also [0018]; [0021]; [0046]; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Windt, Amthor and Williams to include the detection of infrared light by the camera system as taught by Frangioni because it enables the detection of fluorescent compounds within the infrared wavelength spectrum, which provides the user with additional contrast between tissue structures and enhanced diagnostic abilities (Frangioni, [0021]; [0046]). This improves disease diagnosis and improves clinical outcomes. 
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Frangioni, in view of Brady (U.S. Pub. No. 20160187269) hereinafter Brady, in view of Windt, in further view of Mihailescu. 
Regarding claim 16, primary reference Wendler teaches:
An apparatus for visualizing a movable radiation source (abstract; [0001]), the apparatus comprising: 
a radiation position sensor having said radiation sensor axis, the radiation position sensor being arranged for generating a position, with respect to said radiation sensor axis, of a radiation source emitting radiations in front of said radiation position sensor ([0021]; figure 1, nuclear image acquisition module 30 detects radiation source emitting radiation and detects a position of the radiation source within the nuclear field of view. [0022], The device includes a center 32 that forms the sensor axis point on the radiation position sensor. The collimator openings define the field of view in relation toward the center 32 so that the detector 40 of the radiation acquisition module detects the radiation. With this image being a “spatially resolved nuclear image with perspective center 32”, it relates the spatial positions of the detected radiation with respect to the center 32 of the detector, which corresponds to the sensor axis. As shown in figure 1, the radiation position sensor of nuclear acquisition module 30 sensor axis would extend outward from the center 32 running through the center of the collimator 50 and toward the mirror 82; [0024]-[0025]; [0026], spatially resolved perspective nuclear iamge with perspective center 32 forms the position of detected radiation from a radiation source with respect to a sensor axis defined by the perspective center 32; [0027]; [0041]-[0043]; [0049]-[0052]), 
a composite image generator arranged for adding to a camera image captured by the camera a radiation source marker at a position derived from said position and automatically scaled to the camera image size ([0024], the spatial assignment of the nuclear field of view and the reference field of view are selected to be the same which enables an automatic scaling of the camera image size and the radiation source image that includes positions of the detected emitted radiation in the regions that are detected by the nuclear imaging detector; [0026]; [0027], image area and the nuclear partial field of view 37 are arranged to be corresponding; [0028]-[0029]; [0037]-[0043], describes the assignment and calibrating between the images of the optical image and the nuclear radiation image. This includes the “markers 3” which are considered to be a radiation source marker as they are radioactive markers that can be detected in the nuclear image. This includes the image coordinates of the markers 3, that emit both radiation and optical signal as disclosed in [0040]. As in [0041], the two images of the optical image and the nuclear radiation image are merged with the marker positions of the radiation point markers overlapping and positioned in the image, which is considered to be adding to the camera image the radiation source marker position; [0045]; [0049]-[0052])
Primary reference Wendler fails to teach:
a radiation angular position sensor arranged for generating an angular position,  
However, the analogous art of Neustadter of a radiation source tracking system (abstract) teaches:
a radiation angular position sensor arranged for generating an angular position, ([0023], the position of the point source within the body ([0021]) is determined with a sensor which has angular sensitivity based on the effective angle of incidence of the radiation from the source; [0029]-[0031], further describe the angular positioning with respect to a sensor; [0034]; [0035], the sensor is designed to provide a useful angle dependent signal over a range of angles; [0037], X and Y angular position indication using the sensor; [0040]; [0133]-[0134], detecting an angular offset of the object (radiation source) from the sensor; [0167], angular detection; )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler to include the radiation angular position sensor arranged for generating an angular position as taught by Neustadter because using an angular position sensor that provides greater sensitivity in effective angle of incidence leads to greater efficiency of the position determination in terms of speed and accuracy (Neustadter, [0023]). 
Primary reference Wendler further fails to teach:
a radiation mask with a coded aperture being arranged in a plane normal to said radiation sensor axis in front of said pixelated radiation sensor; 
a camera having a camera axis identical to the sensor axis; the camera being arranged in front of said radiation mask and being sized so as to not overlap an aperture of the mask
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
a radiation mask with a coded aperture being arranged in a plane normal to said radiation sensor axis in front of said radiation sensor; ([0055], coded aperture mask 150; [0092]-[0101] teaches to the coded masks of the system which are arranged normal to the radiation sensor axis in the placement as shown in figure 1 item 150; [0103]-[0143] teaches to the algorithm of the image reconstruction and the coded masks for the composite image generation process); and 
a camera having a camera axis identical to the sensor axis; the camera being arranged in front of said radiation mask and being sized so as to not overlap an aperture of the mask ([0043], as shown in figure 1, the optical imaging system 102 (camera) and the radioscintigraphic imaging system 104 both have an axis that are identical and run through the object 110 ([0055]) and are positioned on either side of the object. The radiation mask as shown in figure 1 as coded aperture mask 150 ([0055]) is sized an positioned so that the camera does not overlap any of the apertures of the mask. The mask is located between the object and the radiation sensor, and therefore the structural components of the camera 102 would not overlap with any of the apertures on the mask. See also [0092]-[0101] and [0103]-[0143]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler and Neustadter to include the coded aperture mask positioned in front of the radiation sensor as taught by Frangioni because the radio-opaque mask includes a series of apertures that form an image on the detector that enables an image indicative of the presence and distribution of a radionuclide to be determined (Frangioni, [0051]). In combination with the non-aperture portions of the mask, this enables obstruction or attenuation of the radiation to form images on the detector of each radioactive point within an imaged object (Frangioni, [0080]). The arrangement of the camera and radiation imaging systems on a common axis provides for alignment in the configuration to reduce the number of components required to form similar fields of view (Frangioni, [0055]) for instance by requiring mirror components. 
Primary reference Wendler further fails to teach:
where said radiation mask comprises no aperture along said radiation sensor axis;
However, the analogous art of Brady of an imaging system for use with x-ray radiation (abstract) teaches:
where said radiation mask comprises no aperture along said radiation sensor axis ([0096]-[0098], figure 8; [0099]-[0101], coded aperture 604 of figure 6 removes the central beam 614 by including no aperture at that position, which forms the radiation sensor axis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, and Frangioni, to include the lack of an aperture at the sensor axis/central beam position as taught by Brady because removal of central beam 614 enables measurement of the relatively weak scatter signal and conditions the inherently-multiplexed scatter signal such that one can invert (de-multiplex) the measured signal to recover the object properties (Brady, [0099]). 
	Primary reference Wendler further fails to teach:
automatically scaled to the camera image resolution
However, the analogous art of Windt of an x-ray optical alignment system for x-ray imaging devices (abstract) teaches:
automatically scaled to the camera image resolution ([0036], the digital system and the x-ray beam are both aligned to resolutions of 25 microns and with the alignment grid structures, teaches to the aperture system of the composite image generator of the combined Wendler, Neustadter, Frangioni, and Brady invention above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, and Brady to include the automatic scaling of the optical image and x-ray image scanners as taught by Windt because it enables relative accuracy and co-alignment of each system to be precise at the small scales required for accurate diagnostics of imaged tissue structures (Windt, [0005]-[0008]). 
	Primary reference Wendler further fails to teach:
a radiation angular position sensor comprising a pixelated radiation sensor
However, the analogous art of Mihailescu of a radiation detection system for registration with tracking camera arrays (abstract) teaches:
a radiation angular position sensor comprising a pixelated radiation sensor (col 9, lines 1-51, “pixelated electrodes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, and Windt to include the pixelated radiation sensor as taught by Mihailescu because it forms a simple substitution of one form of radiation sensor for another to obtain predictable results of useful position sensitive detectors of radiation within the art of medical imaging (Mihailescu, col 9, lines 1-51). 
Regarding claim 19, the combined references of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu teach all of the limitations of claim 16. Primary reference Wendler further fails to teach:
wherein said light is comprised in the wavelength range of 300 nm to 1 mm
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
wherein said light is comprised in the wavelength range of 300 nm to 1 mm ( [0065], light wavelengths are within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu to include the light in a wavelength of near-infrared ranges as taught by Frangioni because it enables for excitation of tissues of fluorescing structures within the imaged regions for additional contrast and better diagnostics (Frangioni, [0065]). 
Regarding claim 20, Frangioni further teaches:
wherein said light is comprised in the wavelength range of 380 nm to 750 nm ( [0065], light wavelengths are within the claimed range).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Frangioni, in view of Brady, in view of Windt, in further view of Mihailescu as applied to claim 16 above, and further in view of Tersigni. 
Regarding claim 21, the combined references of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu teach all of the limitations of claim 16. Primary reference Wendler further fails to teach:
wherein said radiations are comprised in the wavelength range of 0.01 to 10 nanometers
However, the analogous art of Tersigni of a radiation energy treatment system for targeting to regions of diseased tissue (abstract) teaches:
wherein said radiations are comprised in the wavelength range of 0.01 to 10 nanometers ([0065]; [0088]; are within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu to include the radiations with wavelengths within the claimed range as taught by Tersigni because a suitable X-ray for treatment is any electromagnetic radiation that is sufficient to pierce the human body; preferable X-rays are those with wavelengths less than 10 nanometers, more preferably those with wavelengths between 10.0 and 0.001 nanometers (Tersigni, [0088]). 
Regarding claim 22, the combined references of Wendler, Neustadter, Frangioni, Brady, Windt, Mihailescu and Tersigni teach all of the limitations of claim 21. Primary reference Wendler further fails to teach:
wherein said radiations are comprised in the wavelength range of 0.01 to 1 nanometers
However, the analogous art of Tersigni of a radiation energy treatment system for targeting to regions of diseased tissue (abstract) teaches:
wherein said radiations are comprised in the wavelength range of 0.01 to 1 nanometers ([0065]; [0088]; are within the claimed range)
Regarding claim 23, the combined references of Wendler, Neustadter, Frangioni, Brady, Windt, Mihailescu and Tersigni teach all of the limitations of claim 21. Primary reference Wendler further fails to teach:
wherein said radiations have energies comprised in the range of 100 eV to 1 MeV
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
wherein said radiations have energies comprised in the range of 100 eV to 1 MeV ([0016]; [0020]; are within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, Windt, Mihailescu and Tersigni to include the radiation detection within the energy ranges as taught by Frangioni because it forms an energy level that is effective as radionuclide treatment and enables visualization of the localization process for treatment (Frangioni, [0016]; [0020]). This improves the treatment process leading to better clinical outcomes. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Frangioni, in view of Brady, in view of Windt, in further view of Mihailescu as applied to claim 16 above, and further in view of Belley. 
Regarding claim 24, the combined references of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu teach all of the limitations of claim 16. Primary reference Wendler further fails to teach:
wherein said radiation position sensor arranged for generating said position for a radiation source having an intensity comprised between 1 and 12 Curies,
However, the analogous art of Belley of a radiation source location and dwell time measurement system (abstract) teaches:
wherein said radiation position sensor arranged for generating said position for a radiation source having an intensity comprised between 1 and 12 Curies ([0109], the radiation intensity is within the claimed range), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu to include the radiation intensity value as taught by Belley because it enables a sufficient dose of ionizing radiation to a treatment in brachytherapy procedures to treat the target tissue and lead to improved clinical outcomes for a patient (Belley, [0109]). 
Primary reference Wendler further fails to teach: 
located in a range of 0.5 to 10 meters from said sensor
However, the analogous art of Frangioni of an imaging system that uses a coded aperture detection system for both radiation and optical image data (abstract) teaches:
 located in a range of 0.5 to 10 meters from said sensor ([0081] and [0089] provides distances between components of the sensor and the patient that are greater than 0.5 m (50 cm) and 100 meters which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, Windt Mihailescu and Belley to include the distancing as taught by Frangioni because it provides space between a detector and the patient to allow for other surgical tool and instruments to be present in the surgical environment. Configuring the detectors to be operable at distances greater than 0.5 m therefore leads to improved ergonomics and efficiency in the limited surgical space. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Frangioni, in view of Brady, in view of Windt, in further view of Mihailescu as applied to claim 16 above, and further in view of McDowall et al. (U.S. Pub. No. 20190200848) hereinafter McDowall. 
Regarding claim 25, the combined references of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu teach all of the limitations of claim 16. Primary reference Wendler further fails to teach:
wherein said radiation sensor, said camera and said composite image generator are arranged to generate a new composite image with a period comprised between 1 and 100 milliseconds
However, the analogous art of McDowall of a computer-assisted surgical system for simultaneously producing images of different imaging modalities (abstract) teaches:
wherein said composite image generator are arranged to generate a new composite image with a period comprised between 1 and 100 milliseconds ([0130], 100 milliseconds is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu to include the processing time for composite image generation on the order of milliseconds as taught by McDowall because real-time augmented imaging systems for use in interventional surgical procedures requires imaging generation to occur as fast as a surgeon is manipulating the instruments within the patient. By providing the generation on an order of milliseconds, artifacts and delays in updates to the image can be reduced providing the user with a smoother visual experience (McDowall, [0130]). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wendler, in view of Neustadter, in view of Frangioni, in view of Brady, in view of Windt, in further view of Mihailescu as applied to claim 16 above, and further in view of Amthor. 
Regarding claim 26, the combined references of Wendler, in view of Neustadter, in view of Frangioni, in view of Brady, in view of Windt, in further view of Mihailescu teach all of the limitations of the apparatus of claim 16, arranged for visualizing said radiation source positioned as a point source in a catheter. The combined references further fail to teach to: 
A brachytherapy system comprising: 
a catheter having a lumen between a distal end and a proximal end; 
a radiation source capable of passing through said lumen; 
a shield enclosure arranged for receiving the radiation source, the proximal end of the catheter being coupled to the shield enclosure; 
a radiation source actuator arranged for moving the radiation source out of the shield enclosure into said lumen toward the distal end of the catheter
However, the analogous art of Amthor of a brachytherapy system for point source deployment of therapy radiation treatment to a patient (abstract) teaches:
A brachytherapy system (abstract) comprising: 
a catheter having a lumen between a distal end and a proximal end ([0021]-[0038], provide summary of catheter with a radiation source; [0068]-[0072], catheters 222); 
a radiation source capable of passing through said lumen ([0021]-[0038], provide summary of catheter with a radiation source; [0073]; [0085]; [0123]-[0128]; [0166]-[0176]); 
a shield enclosure arranged for receiving the radiation source, the proximal end of the catheter being coupled to the shield enclosure ([0171], shield material 1506; [0175]; [0177]; [0181]; [0288]); 
a radiation source actuator arranged for moving the radiation source out of the shield enclosure into said lumen toward the distal end of the catheter ([0024]; [0036]; [0078]; [0241]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined nuclear and optical imaging and superimposition system of Wendler, Neustadter, Frangioni, Brady, Windt and Mihailescu to include the brachytherapy treatment system as taught by Amthor because high dose rate brachytherapy is a promising method for treating differing types of tumors and enables minimally invasive insertion of the radiation directly into one or several tumors as a point source (Amthor, [0002]). By using the treatment with the combined invention, this enables more accurate placement of the radiation seeds in the tumor region. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 and 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791